Case: 15-11214      Document: 00513948904         Page: 1    Date Filed: 04/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                      No. 15-11214                                FILED
                                                                              April 11, 2017
                                                                             Lyle W. Cayce
QUENTIN RIDLEY,
                                                                                  Clerk

                                                 Plaintiff-Appellant

v.

BARBARA JONES, Gateway Foundation Counselor; SERGEANT DANIEL
DENTON, Texas Department of Criminal Justice Institutional Division;
WAYNE CHAMBERS, Correctional Officer; REBECCA COOK, Assistant
Director of Gateway Program; FRANK CRAIG, Director of Gateway Program;
STEVEN SPERRY, Texas Department of Criminal Justice Institutional
Division Warden,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 6:14-CV-32


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Quentin Ridley, Texas prisoner # 1644792, proceeding pro se and in
forma pauperis (IFP), filed a 42 U.S.C. § 1983 complaint against Barbara
Jones, a Gateway Foundation Program (Gateway) counselor at the T.R. Havins



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11214     Document: 00513948904     Page: 2   Date Filed: 04/11/2017


                                  No. 15-11214

Unit (Havins Unit) of the Texas Department of Criminal Justice; Havins Unit
Sergeant Daniel Denton; Havins Unit Correctional Officer Wayne Chambers;
Rebecca Cook, Assistant Director of Gateway; Frank Craig, Director of
Gateway; and Steven Perry, Warden of the Havins Unit.             He essentially
alleged, and does so on appeal, that the defendants retaliated and/or conspired
against him for his attempted use of the grievance procedure by placing him in
administrative segregation and by filing a false disciplinary charge, in
violation of the First Amendment. The district court dismissed the complaint
as frivolous and denied Ridley IFP status, finding that the appeal was not
taken in good faith. Ridley now seeks to proceed IFP on appeal.
      By moving for leave to proceed IFP, Ridley is challenging the district
court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Our inquiry into whether the appeal is taken in good faith “is limited to
whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      If Ridley’s IFP brief is liberally construed, see Haines v. Kerner, 404 U.S.
519, 520-21 (1972), he challenges the district court’s dismissal of his complaint
as frivolous, and he also argues that the district court denied him a fair hearing
under Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), and erred in making
certain factual findings in its order of dismissal. He also argues that the
district court erred in denying his motion for appointment of counsel and his
motion for production of documents.
      Ridley’s assertion that the defendants denied him access to the courts
when they refused to provide him grievance forms is belied by the record and
his admissions on appeal. His retaliation and conspiracy claims are likewise
without merit. See Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999);



                                        2
    Case: 15-11214     Document: 00513948904     Page: 3    Date Filed: 04/11/2017


                                  No. 15-11214

Young v. Biggers, 938 F.2d 565, 569 (5th Cir. 1991).          The district court
conducted a fair and impartial Spears hearing, and any errors in its factual
findings do not otherwise undercut the propriety of the dismissal of Ridley’s
complaint as frivolous. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
Lastly, the district court did not abuse its discretion in denying Ridley’s motion
for appointment of counsel and his motion for production of documents. See
Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Williamson v. United States
Dep’t of Agriculture, 815 F.2d 368, 382 (5th Cir. 1987).
      In sum, Ridley has failed to demonstrate that his “appeal involves legal
points arguable on their merits.” Howard, 707 F.2d at 220. Accordingly, the
motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR. R. 42.2. The dismissal
of Ridley’s § 1983 complaint by the district court pursuant to 28 U.S.C. § 1915
and our dismissal of this appeal as frivolous both count as strikes under
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
The dismissal of a previous § 1983 action filed by Ridley for failure to state a
claim also counts as a strike under § 1915(g). See Ridley v. Perez, No. 5:15-CV-
00616 (W.D. Tex. Feb. 18, 2016). Accordingly, Ridley has accumulated three
strikes and is BARRED from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is “under
imminent danger of serious physical injury.” § 1915(g). We caution Ridley
that any additional frivolous appeals will invite the imposition of sanctions.




                                        3